Citation Nr: 1015471	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma.  

2.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2007, a statement of the case 
was issued in September 2007, and a substantive appeal was 
received in October 2007.  The Veteran testified at a hearing 
before the Board in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the March 2010 Board hearing that he 
tore asbestos off the walls of the boiler room of a ship 
during service.  The Veteran's DD Form 214 reflects that the 
Veteran's education and training was related to electricity 
and electronics.  In view of the Veteran's testimony, DD Form 
214 and the post-service medical findings of squamous cell 
carcinoma and asbestosis, the Board believes that a VA 
medical examination with opinion is necessary to fully meet 
the duty to assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
squamous cell carcinoma and asbestosis.  
The claims file must be made available to 
and be reviewed by the examiners in 
connection with the examinations.  

The appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that squamous cell carcinoma 
is causally related to service.  

The appropriate examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that asbestosis is causally 
related to service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims can be granted.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


